UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	September 1, 2015 — February 29, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Capital Opportunities Fund Semiannual report 2 | 29 | 16 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio managers 3 Your fund’s performance 8 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Financial statements 14 Consider these risks before investing: Stock prices may fall or fail to rise over time for several reasons, including both general financial market conditions and factors related to a specific issuer or industry. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Since the start of the year, stock markets around the world have experienced heightened volatility in response to a challenging investment environment. Many factors have fueled the market swings, including record low oil prices, fears of a global recession, China’s continued economic slowdown, and divergent monetary policies from central banks. Recently, within fixed-income markets, investors have generally sought traditional “safe havens” of higher-quality bonds. In the United States, economic growth is positive, but remains tepid compared with past recoveries. Unemployment continues to fall, consumer spending is showing strength, and the housing market has been recovering. Moreover, the Federal Reserve has stated that its pace of interest-rate increases will be “gradual.” Although today’s conditions may seem challenging, Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from a team of global equity research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended February 29, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 8–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 2 International Capital Opportunities Fund Interview with your fund’s portfolio managers What was the market environment like for stocks of international small and midsize companies during the six - month reporting period ended February29, 2016? Brett: The reporting period was characterized by wide swings in market sentiment, as investors moved between higher- and lower-risk investments in response to concerns about economic growth in China, the health of emerging markets, geopolitical tensions, and weakness in commodity prices. After a difficult September, international markets rebounded in the final three months of 2015 in response to stimulative central bank policies outside the United States. After much anticipation, the Federal Reserve took the widely expected first step on the path of gradual normalization of interest rates and raised its short-term benchmark rate on December16. Investors initially cheered the rate hike, which reflected the Fed’s confidence in the U.S. economy. But as 2016 approached, global equity markets experienced a return of heightened volatility and a “risk-off” flight to safe havens, such as gold and U.S. government bonds. The early weeks of 2016 saw a deep slide in oil prices, fueling worries of slowing economic growth globally and uncertainty around central bank policy. International small and midsize company stocks, as measured by the S&P Developed Ex-U.S. SmallCap Index, ended January down 7.33% — their worst month during the reporting period. Toward This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/29/16. See pages 2 and 8–10 for additional fund performance information. Index descriptions can be found on page 12. International Capital Opportunities Fund 3 mid-February, major stock indexes were hitting multiyear lows, despite some short-lived stock market rallies. Soon after, a handful of upbeat U.S. corporate earnings announcements, rumblings of a cap on oil production, and a growing belief that the markets were deeply oversold boosted sentiment. These factors contributed to rallies off those lows, particularly for stocks that are most sensitive to changes in commodity prices. Although worries persisted, February proved to be a respite after January’s deep declines. Against this backdrop, international stocks trailed U.S. stocks and value stocks lagged growth stocks, but international small-cap stocks outperformed international large-cap stocks. How did Putnam International Capital Opportunities Fund perform in this environment? Rob: For the six months ended February29, 2016, the fund underperformed its benchmark, the S&P Developed Ex-U.S. SmallCap Index, but outperformed the average return of its Lipper peer group, International Small/ Mid-Cap Core Funds. Financials was one of the poorer-performing sectors for the six-month period, and several of the fund’s top detractors included Italian and Japanese banks that weighed on benchmark-relative performance. Positive stock selection results in the industrials, consumer staples, and consumer discretionary sectors were beneficial for performance. What holdings detracted from investment results during the reporting period? Brett: As we mentioned, financial stocks struggled during the period. The stock of permanent TSB Group, a leading financial services provider in Ireland, came under selling pressure due to fears of a European slowdown. Low interest rates also led to a compression of net profit margins for Allocations are shown as a percentage of the fund’s net assets as of 2/29/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 4 International Capital Opportunities Fund the company, as did deteriorating market dynamics in the U.K. mortgage market. The stock was sold from the portfolio before period-end. Banca Popolare di Milano, which offers a range of retail and commercial financial services, struggled in the face of loan concerns and a deteriorating credit quality profile. In the materials sector, Dowa Holdings, a Japanese conglomerate, was negatively affected by the strengthening yen. Dowa’s smelting division, which melts down copper for recycling, also weighed on the company’s stock given falling copper prices. What holdings contributed most to performance during the reporting period? Rob: The fund’s best performer was the Norwegian fish farming company, Salmar, which benefited from strong global demand for salmon, especially from emerging-market countries. Furthermore, with limited supply growth from competitors, pricing for Salmar products has been strong. Another strong contributor to performance was Transcontinental, a Canadian publishing company. As the largest printer in Canada and third largest in North America, the company has been winning new customers and making acquisitions that have helped improve its profit margins. After a few years of lagging performance in a deteriorating business climate, Seven West Media was the third-best-performing stock for the portfolio. This diversified Australian media company, engaged in television This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/29/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. International Capital Opportunities Fund 5 broadcasting, newspaper and magazine publishing, and online and radio broadcasting, saw improving fundamentals. We also believe the stock had become undervalued, attracting value-oriented investors that bid up the price. Were there any changes in your investment process during the reporting period? Brett: We assumed management of the fund on February 17, 2016, and in connection with the transition, began moving the portfolio from a country, sector, and style risk orientation to one driven more by our quantitative model. This entails tilting the portfolio toward characteristics that we think will generate outperformance over the long term relative to the benchmark. Specifically, our model helps us locate inexpensively priced stocks that possess high-quality earnings with positive earnings momentum. What is your outlook for the financial markets in the months ahead? Rob: Looking ahead, we believe uncertainty and volatility are likely to persist for investors. At the close of 2015, oil prices remained turbulent, pressured by oversupply and tepid growth in China. In early 2015, they hit an 11-year low before seeing the beginning of a price recovery in the final weeks of the reporting period. At the same time, however, the U.S. economy has been stabilizing, unemployment is at its lowest rate in years, and consumer spending has increased, thanks in part to lower commodity costs — all of which can add an element of stability for international equity markets. Europe and Japan have continued to struggle despite policymakers’ efforts to spur growth, and we believe these conditions may persist. We also think China and the commodity-sensitive emerging markets may This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 International Capital Opportunities Fund continue to act as a drag on global growth. China could decide to introduce more fiscal stimulus to bolster its economy, but it also may continue to devalue its currency, which could potentially exert further deflationary pressure on the rest of the world. There is also the possibility that China’s need to restructure its economy will result in slower growth for raw materials and industrial inputs for an extended period. Despite these macroeconomic worries, we believe it is important to keep in mind that we invest in companies, not countries. Regardless of what happens in China or global central bank policy, for example, we will focus on our best ideas and let our investment process drive the fund’s performance. Thank you, Brett and Rob, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Brett Risser has a B.S. in Computer Information Systems from Suffolk University. He joined Putnam in 2003 and has been in the investment industry since 2000. Portfolio Manager Robert J. Schoen has an M.B.A. from Stern School of Business at New York University and a B.A. from Tufts University. He joined Putnam in 1997 and has been in the investment industry since 1990. IN THE NEWS To remain in the European Union or to leave the European Union? That is the question British voters will answer when they head to polls on June23. After months of debate, the question of a “Brexit,” shorthand for Britain’s possible exit from the 28-nation European Union (EU), will go before British voters in a referendum vote. Brexit supporters believe that departure from the Brussels-based partnership will help better serve Britain’s national interests on financial issues, immigration, and other matters. Brexit opponents argue that Britain’s EU membership affords the country certain benefits, including bargaining powers on issues of trade and defense. They also warn of dire economic consequences for Britain if a departure takes place, including negative effects on both the country’s currency and its credit rating. For the EU, the loss of Britain —the EU’s second-largest economy —would potentially weaken the union at a time when it is struggling with various issues, including slowing economic growth and an ongoing refugee crisis. International Capital Opportunities Fund 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.73% 8.41% 8.41% 8.41% 7.92% 7.92% 8.19% 8.00% 8.48% 8.95% 10 years 24.05 16.91 16.77 16.77 15.04 15.04 17.99 13.86 21.04 27.17 Annual average 2.18 1.57 1.56 1.56 1.41 1.41 1.67 1.31 1.93 2.43 5 years –6.62 –11.99 –10.04 –11.75 –10.08 –10.08 –8.91 –12.10 –7.76 –5.45 Annual average –1.36 –2.52 –2.09 –2.47 –2.10 –2.10 –1.85 –2.55 –1.60 –1.11 3 years –3.81 –9.35 –5.97 –8.71 –5.97 –5.97 –5.27 –8.58 –4.55 –3.11 Annual average –1.29 –3.22 –2.03 –2.99 –2.03 –2.03 –1.79 –2.95 –1.54 –1.05 1 year –12.18 –17.23 –12.84 –17.17 –12.86 –13.72 –12.62 –15.68 –12.40 –11.98 6 months –7.39 –12.72 –7.74 –12.32 –7.76 –8.68 –7.64 –10.88 –7.52 –7.31 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 8 International Capital Opportunities Fund Comparative index returns For periods ended 2/29/16 Lipper International Small/ S&P Developed Mid-Cap Core Funds Ex-U.S. SmallCap Index category average* Annual average (life of fund) 6.48% 8.51% 10 years 44.79 28.59 Annual average 3.77 2.49 5 years 16.41 7.85 Annual average 3.09 1.38 3 years 13.24 6.57 Annual average 4.23 2.09 1 year –7.24 –10.11 6 months –5.87 –7.82 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/16, there were 81, 74, 57, 45, 24, and 6 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/29/16 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.557 $0.243 $0.286 $0.369 $0.438 $0.653 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/15 $34.27 $36.36 $34.12 $34.02 $34.08 $35.32 $33.79 $34.30 2/29/16 31.23 33.14 31.26 31.12 31.14 32.27 30.85 31.20 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. International Capital Opportunities Fund 9 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 9.11% 8.79% 8.79% 8.79% 8.30% 8.30% 8.57% 8.38% 8.86% 9.33% 10 years 28.59 21.19 21.06 21.06 19.24 19.24 22.29 18.01 25.45 31.84 Annual average 2.55 1.94 1.93 1.93 1.78 1.78 2.03 1.67 2.29 2.80 5 years 1.64 –4.20 –2.12 –3.98 –2.14 –2.14 –0.87 –4.34 0.35 2.92 Annual average 0.33 –0.86 –0.43 –0.81 –0.43 –0.43 –0.17 –0.88 0.07 0.58 3 years 2.07 –3.80 –0.20 –3.11 –0.20 –0.20 0.57 –2.95 1.29 2.86 Annual average 0.69 –1.28 –0.07 –1.05 –0.07 –0.07 0.19 –0.99 0.43 0.94 1 year –4.41 –9.90 –5.14 –9.85 –5.15 –6.09 –4.89 –8.21 –4.66 –4.17 6 months 2.04 –3.82 1.64 –3.36 1.65 0.65 1.77 –1.79 1.90 2.18 See the discussion following the fund performance table on page 8 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/15 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Annualized expense ratio for the six-month period ended 2/29/16* 1.23% 1.98% 1.98% 1.73% 1.48% 0.98% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.24% from annualizing the performance fee adjustment for the six months ended 2/29/16. 10 International Capital Opportunities Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/15 to 2/29/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.89 $9.46 $9.46 $8.27 $7.08 $4.70 Ending value (after expenses) $926.10 $922.60 $922.40 $923.60 $924.80 $926.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/29/16, use the following calculation method. To find the value of your investment on 9/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.17 $9.92 $9.92 $8.67 $7.42 $4.92 Ending value (after expenses) $1,018.75 $1,015.02 $1,015.02 $1,016.26 $1,017.50 $1,019.99 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. International Capital Opportunities Fund 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. S&P Developed Ex-U.S. SmallCap Index is an unmanaged index of small-cap stocks from developed countries, excluding the United States. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 International Capital Opportunities Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2016, Putnam employees had approximately $457,000,000 and the Trustees had approximately $123,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. International Capital Opportunities Fund 13 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 14 International Capital Opportunities Fund The fund’s portfolio 2/29/16 (Unaudited) COMMON STOCKS (94.6%)* Shares Value Australia (5.3%) Challenger, Ltd. 790,091 $4,243,443 Fairfax Media, Ltd. 6,530,969 3,590,271 Flight Centre Travel Group, Ltd. S 86,530 2,557,740 JB Hi-Fi, Ltd. 298,082 4,709,227 Primary Health Care, Ltd. 1,182,504 2,693,209 Qantas Airways, Ltd. 1,480,142 4,065,761 Seven West Media, Ltd. 3,923,746 2,760,102 Austria (0.7%) voestalpine AG 119,347 3,432,319 Belgium (2.6%) bpost SA 169,474 4,200,576 Colruyt SA 49,465 2,647,344 Delhaize Group 51,785 5,234,828 Canada (4.0%) CI Financial Corp. 230,000 5,094,678 Cogeco Communications, Inc. 55,100 2,583,143 InnVest Real Estate Investment Trust R 391,767 1,441,981 Quebecor, Inc. Class B 178,000 4,532,225 Transcontinental, Inc. Class A 340,100 4,826,253 China (1.4%) Geely Automobile Holdings, Ltd. 10,390,000 3,839,792 Skyworth Digital Holdings, Ltd. 4,837,205 2,724,802 Denmark (3.0%) DSV A/S 118,174 4,815,862 NKT Holding A/S 84,795 4,545,464 Topdanmark A/S † 211,810 4,867,158 Faroe Islands (0.4%) Bakkafrost P/F 48,125 1,723,049 Finland (1.6%) Stora Enso OYJ Class R 318,803 2,617,496 Tieto OYJ 176,433 4,609,856 France (4.7%) BioMerieux 16,226 2,057,620 Elior 95,437 1,937,028 Eurazeo SA 66,531 3,893,151 Faurecia 132,965 4,473,278 Ipsen SA 67,662 3,885,524 Saft Groupe SA 47,663 1,366,734 Technicolor SA 736,975 4,476,741 Germany (4.2%) Gerresheimer AG 46,993 3,362,046 OSRAM Licht AG 109,265 5,092,427 International Capital Opportunities Fund 15 COMMON STOCKS (94.6%)* cont. Shares Value Germany cont. STADA Arzneimittel AG 96,240 $3,249,338 TUI AG (London Exchange) 266,184 3,942,800 TUI AG (Xetra Exchange) 253,019 3,785,771 Hong Kong (1.0%) Techtronic Industries Co., Ltd. 1,209,500 4,644,988 Ireland (1.1%) Smurfit Kappa Group PLC 218,476 5,051,178 Italy (5.7%) A2A SpA 2,271,214 2,602,842 Amplifon SpA 460,766 3,691,639 Azimut Holding SpA 111,192 2,138,435 Banca Popolare dell’Emilia Romagna SC 505,880 2,538,684 Banca Popolare di Milano Scarl 5,181,054 3,526,279 DiaSorin SpA 31,509 1,662,741 Mediaset SpA 962,364 3,414,418 Recordati SpA 182,808 4,391,840 Salini Impregilo SpA 720,450 2,780,146 Japan (22.8%) ADEKA Corp. 337,000 4,451,972 AIN Holdings, Inc. 112,100 5,082,395 Dowa Holdings Co., Ltd. 498,000 2,840,306 Fuji Electric Co., Ltd. 1,026,000 3,501,009 Fuji Machine Manufacturing Co., Ltd. 293,700 2,949,250 Fujitsu General, Ltd. 320,000 4,351,229 Hazama Ando Corp. 552,900 2,496,449 Hisamitsu Pharmaceutical Co., Inc. 72,900 3,171,777 Japan Airlines Co., Ltd. 152,500 5,446,875 Japan Petroleum Exploration Co. 140,200 2,997,720 Kaken Pharmaceutical Co., Ltd. 18,500 1,222,911 Kurita Water Industries, Ltd. 190,000 4,130,754 KYORIN Holdings, Inc. 142,300 2,694,228 Maeda Road Construction Co., Ltd. 272,000 4,032,871 Mandom Corp. 116,600 4,895,507 Maruichi Steel Tube, Ltd. 167,800 4,553,529 Miraca Holdings, Inc. 92,200 3,956,845 Namco Bandai Holdings, Inc. 207,700 4,126,387 Nichi-iko Pharmaceutical Co., Ltd. 67,400 1,675,839 Rohto Pharmaceutical Co., Ltd. 83,000 1,505,384 Shinmaywa Industries, Ltd. 262,000 1,849,730 Shinsei Bank, Ltd. 1,311,000 1,549,795 Shionogi & Co., Ltd. 122,000 5,208,240 Showa Corp. 459,100 3,703,902 Stanley Electric Co., Ltd. 188,600 4,169,034 Sumitomo Forestry Co., Ltd. 356,600 3,969,259 Suzuken Co., Ltd. 137,050 4,448,103 Takuma Co., Ltd. 470,000 4,094,739 16 International Capital Opportunities Fund COMMON STOCKS (94.6%)* cont. Shares Value Japan cont. Tokai Rika Co., Ltd. 185,100 $3,631,899 TS Tech Co., Ltd. 164,000 3,628,663 Netherlands (0.8%) PostNL NV † 974,819 3,790,965 New Zealand (1.7%) Air New Zealand, Ltd. 2,500,157 4,493,181 Spark New Zealand, Ltd. 1,437,227 3,260,690 Norway (2.3%) Norsk Hydro ASA 507,150 2,005,456 Salmar ASA 280,157 5,767,005 Storebrand ASA † 724,437 2,846,200 Portugal (0.6%) CTT-Correios de Portugal SA 394,554 3,019,952 South Africa (1.0%) Mondi PLC 249,345 4,440,521 South Korea (0.4%) Hyundai Home Shopping Network Corp. 18,535 1,905,953 Spain (0.6%) Enagas SA 101,535 2,856,882 Sweden (1.1%) JM AB 147,034 3,491,647 Modern Times Group MTG AB Class B 66,985 1,807,495 Switzerland (6.2%) Bucher Industries AG 18,990 4,204,158 Cembra Money Bank AG 58,916 3,821,810 Clariant AG 245,409 4,087,064 Forbo Holding AG 4,250 4,407,091 Georg Fischer AG 6,713 4,571,519 Partners Group Holding AG 10,112 3,655,660 Swiss Life Holding AG 17,901 4,350,084 Taiwan (4.7%) ASUSTeK Computer, Inc. 436,000 3,567,982 Catcher Technology Co., Ltd. 477,000 3,720,477 Highwealth Construction Corp. 1,638,000 1,618,247 Innolux Corp. 5,602,000 1,615,293 Pegatron Corp. 3,153,000 7,457,327 Teco Electric and Machinery Co., Ltd. 4,939,000 4,013,500 United Kingdom (15.0%) Aberdeen Asset Management PLC 714,504 2,365,816 Afren PLC † F S 4,060,504 6 Ashmore Group PLC 963,067 3,096,234 Barratt Developments PLC 573,720 4,699,567 Beazley PLC 891,365 4,434,780 International Capital Opportunities Fund 17 COMMON STOCKS (94.6%)* cont. Shares Value United Kingdom cont. Bellway PLC 63,219 $2,254,862 Berkeley Group Holdings PLC 103,204 4,634,682 Britvic PLC 406,814 3,912,496 Dialog Semiconductor PLC † 116,625 3,838,243 Galliford Try PLC 112,244 2,284,693 Hays PLC 1,754,139 2,795,822 Henderson Group PLC 884,783 2,866,605 Inchcape PLC 330,773 3,376,668 John Wood Group PLC 148,808 1,286,713 Jupiter Fund Management PLC 823,695 4,542,459 Man Group PLC 1,748,594 3,721,639 Mitie Group PLC 376,609 1,463,506 Next PLC 40,950 3,849,625 Persimmon PLC 163,499 4,940,975 Savills PLC 93,938 853,032 Schroders PLC 107,329 3,862,193 Tate & Lyle PLC 199,920 1,629,285 Thomas Cook Group PLC † 2,092,335 3,025,983 United States (1.7%) ARRIS International PLC † 159,525 3,811,052 Aspen Insurance Holdings, Ltd. 92,214 4,121,045 Total common stocks (cost $452,702,630) INVESTMENT COMPANIES (2.1%)* Shares Value Vanguard FTSE All World ex-US Small-Cap ETF 114,153 $9,926,745 Total investment companies (cost $9,920,307) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 i $109,139 $136,471 U.S. Treasury Notes 1.625%, July 31, 2020 i 181,000 184,542 1.875%, October 31, 2022 i 82,000 84,453 Total U.S. treasury obligations (cost $405,466) SHORT-TERM INVESTMENTS (1.6%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.57% d Shares 2,531,485 $2,531,485 Putnam Short Term Investment Fund 0.41% L Shares 4,120,237 4,120,237 SSgA Prime Money Market Fund Class N 0.37% P Shares 110,000 110,000 U.S. Treasury Bills 0.30%, May 19, 2016 Δ $119,000 118,922 U.S. Treasury Bills 0.32%, May 5, 2016 Δ 81,000 80,960 U.S. Treasury Bills 0.25%, April 21, 2016 Δ 261,000 260,894 U.S. Treasury Bills 6.46%, April 7, 2016 Δ 10,000 9,997 Total short-term investments (cost $7,232,504) TOTAL INVESTMENTS Total investments (cost $470,260,907) 18 International Capital Opportunities Fund Key to holding’s abbreviations ETF Exchange Traded Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2015 through February 29, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $466,054,481. † This security is non-income-producing. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $295,280 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 25.3% Industrials 19.9 Financials 16.2 Health care 10.5 FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $85,918,279) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Buy 4/20/16 $2,539,889 $2,440,606 $99,283 Hong Kong Dollar Buy 5/18/16 5,279,898 5,279,015 883 Japanese Yen Sell 5/18/16 1,485,036 1,384,143 (100,893) Singapore Dollar Buy 5/18/16 1,863,532 1,839,868 23,664 Swiss Franc Buy 3/16/16 3,098,828 3,020,759 78,069 International Capital Opportunities Fund 19 FORWARD CURRENCY CONTRACTS at 2/29/16 (aggregate face value $85,918,279) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Danish Krone Sell 3/16/16 $4,643,262 $4,652,003 $8,741 Credit Suisse International Canadian Dollar Buy 4/20/16 2,745,590 2,673,393 72,197 Japanese Yen Sell 5/18/16 1,756,281 1,636,452 (119,829) New Zealand Dollar Sell 4/20/16 6,696,059 6,823,700 127,641 Norwegian Krone Sell 3/16/16 5,202,084 5,211,216 9,132 Swedish Krona Buy 3/16/16 1,578,510 1,558,441 20,069 Swiss Franc Buy 3/16/16 1,943,858 1,839,627 104,231 Deutsche Bank AG Australian Dollar Buy 4/20/16 535,045 574,489 (39,444) British Pound Buy 3/16/16 820,251 911,293 (91,042) Euro Buy 3/16/16 261,730 243,060 18,670 Goldman Sachs International Danish Krone Sell 3/16/16 2,781,204 2,723,384 (57,820) HSBC Bank USA, National Association Canadian Dollar Buy 4/20/16 3,832,044 3,729,615 102,429 Euro Buy 3/16/16 3,008,426 2,900,951 107,475 JPMorgan Chase Bank N.A. British Pound Sell 3/16/16 564,279 546,562 (17,717) Canadian Dollar Sell 4/20/16 117,818 8,876 (108,942) Japanese Yen Sell 5/18/16 1,698,158 1,582,891 (115,267) Norwegian Krone Sell 3/16/16 5,135,926 5,163,085 27,159 Singapore Dollar Buy 5/18/16 1,143,218 1,128,029 15,189 Swedish Krona Buy 3/16/16 4,867,741 4,805,300 62,441 Swiss Franc Buy 3/16/16 1,889,040 1,842,908 46,132 State Street Bank and Trust Co. Canadian Dollar Sell 4/20/16 1,223,785 1,164,209 (59,576) Euro Buy 3/16/16 182,177 180,837 1,340 Israeli Shekel Buy 4/20/16 3,508,083 3,492,602 15,481 Japanese Yen Buy 5/18/16 1,359,628 1,466,844 (107,216) Swedish Krona Buy 3/16/16 4,018,790 3,956,492 62,298 Swiss Franc Buy 3/16/16 2,304,329 2,247,989 56,340 UBS AG Australian Dollar Buy 4/20/16 1,435,643 1,441,106 (5,463) Swiss Franc Buy 3/16/16 1,919,405 1,761,664 157,741 WestPac Banking Corp. Canadian Dollar Buy 4/20/16 5,843,600 5,686,870 156,730 Total 20International Capital Opportunities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $—­ $24,619,753 $—­ Austria —­ 3,432,319 —­ Belgium —­ 12,082,748 —­ Canada 18,478,280 —­ —­ China —­ 6,564,594 —­ Denmark —­ 14,228,484 —­ Faroe Islands —­ 1,723,049 —­ Finland —­ 7,227,352 —­ France —­ 22,090,076 —­ Germany —­ 19,432,382 —­ Hong Kong —­ 4,644,988 —­ Ireland —­ 5,051,178 —­ Italy —­ 26,747,024 —­ Japan —­ 106,336,601 —­ Netherlands —­ 3,790,965 —­ New Zealand —­ 7,753,871 —­ Norway —­ 10,618,661 —­ Portugal —­ 3,019,952 —­ South Africa —­ 4,440,521 —­ South Korea —­ 1,905,953 —­ Spain —­ 2,856,882 —­ Sweden —­ 5,299,142 —­ Switzerland —­ 29,097,386 —­ Taiwan —­ 21,992,826 —­ United Kingdom —­ 69,735,878 6 United States 7,932,097 —­ —­ Total common stocks 6 Investment companies 9,926,745 —­ —­ U.S. treasury obligations —­ 405,466 —­ Short-term investments 110,000 7,122,495 —­ Totals by level $6 International Capital Opportunities Fund 21 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $550,126 $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 22 International Capital Opportunities Fund Statement of assets and liabilities 2/29/16 (Unaudited) ASSETS Investment in securities, at value, including $2,394,061 of securities on loan (Note 1): Unaffiliated issuers (identified cost $463,609,185) $452,015,952 Affiliated issuers (identified cost $6,651,722) (Notes 1 and 5) 6,651,722 Foreign currency (cost $93) (Note 1) 91 Foreign tax reclaim 404,087 Dividends, interest and other receivables 811,506 Receivable for shares of the fund sold 171,765 Receivable for investments sold 19,652,813 Unrealized appreciation on forward currency contracts (Note 1) 1,373,335 Prepaid assets 40,145 Total assets LIABILITIES Payable for investments purchased 9,928,755 Payable for shares of the fund repurchased 386,863 Payable for compensation of Manager (Note 2) 154,801 Payable for custodian fees (Note 2) 30,647 Payable for investor servicing fees (Note 2) 112,658 Payable for Trustee compensation and expenses (Note 2) 249,721 Payable for administrative services (Note 2) 1,920 Payable for distribution fees (Note 2) 193,915 Unrealized depreciation on forward currency contracts (Note 1) 823,209 Collateral on securities loaned, at value (Note 1) 2,531,485 Collateral on certain derivative contracts, at value (Note 1) 515,466 Other accrued expenses 137,495 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $541,777,903 Undistributed net investment income (Note 1) 918,838 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (65,547,174) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (11,095,086) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) International Capital Opportunities Fund 23 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($353,961,808 divided by 11,335,487 shares) $31.23 Offering price per class A share (100/94.25 of $31.23)* $33.14 Net asset value and offering price per class B share ($7,577,391 divided by 242,432 shares)** $31.26 Net asset value and offering price per class C share ($26,426,996 divided by 849,202 shares)** $31.12 Net asset value and redemption price per class M share ($5,057,003 divided by 162,414 shares) $31.14 Offering price per class M share (100/96.50 of $31.14)* $32.27 Net asset value, offering price and redemption price per class R share ($19,263,130 divided by 624,464 shares) $30.85 Net asset value, offering price and redemption price per class Y share ($53,768,153 divided by 1,723,414 shares) $31.20 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 International Capital Opportunities Fund Statement of operations Six months ended 2/29/16 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $385,826) $4,784,536 Interest (including interest income of $3,565 from investments in affiliated issuers) (Note 5) 4,535 Securities lending (Note 1) 206,122 Total investment income EXPENSES Compensation of Manager (Note 2) 1,769,610 Investor servicing fees (Note 2) 537,247 Custodian fees (Note 2) 51,035 Trustee compensation and expenses (Note 2) 20,539 Distribution fees (Note 2) 749,930 Administrative services (Note 2) 8,562 Other 151,097 Total expenses Expense reduction (Note 2) (62,371) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (19,972,850) Net realized loss on foreign currency transactions (Note 1) (1,947,353) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 82,813 Net unrealized depreciation of investments during the period (18,306,781) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. International Capital Opportunities Fund 25 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 2/29/16* Year ended 8/31/15 Operations: Net investment income $1,769,544 $9,747,965 Net realized loss on investments and foreign currency transactions (21,920,203) (45,375,417) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (18,223,968) (45,340,656) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,370,358) (10,015,296) Class B (62,209) (132,389) Class C (249,443) (400,001) Class M (60,821) (96,443) Class R (285,648) (608,786) Class Y (1,206,758) (1,860,449) Net realized short-term gain on investments Class A — (2,114,967) Class B — (53,578) Class C — (147,269) Class M — (28,582) Class R — (149,071) Class Y — (342,889) Decrease from capital share transactions (Note 4) (28,623,131) (155,214,343) Total decrease in net assets NET ASSETS Beginning of period 541,287,476 793,419,647 End of period (including undistributed net investment income of $918,838 and $7,384,531, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 26 International Capital Opportunities Fund This page left blank intentionally. International Capital Opportunities Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments operations­ income­ on investments­ distributions fees reimbursements end of period­ value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ February 29, 2016** $34.27­ .12­ (2.60) (.56) —­ —­ —­ $31.23­ * $353,962­ .61* .36* 17* August 31, 2015­ 39.38­ .56­ (4.78) (.73) (.16) —­ —­ 34.27­ 403,286­ 1.28­ 1.56­ 14­ August 31, 2014­ 35.34­ .48­ 4.05­ 4.53­ (.49) —­ —­ d —­ 39.38­ 12.83­ 573,060­ 1.39­ 1.20­ 84­ August 31, 2013­ 30.33­ .38­ 5.02­ 5.40­ (.39) —­ —­ d —­ 35.34­ 17.89­ 577,634­ 1.43­ 1.11­ 48­ August 31, 2012­ 32.47­ .47­ (1.75) (.87) —­ —­ d .01­ e 30.33­ 578,024­ 1.41­ 1.58­ 34­ August 31, 2011­ 28.17­ .33­ 4.14­ 4.47­ (.30) —­ —­ d .13 f,g 32.47­ 16.26­ 754,251­ 1.47­ .95­ 23­ Class B­ February 29, 2016** $34.12­ —­ d (2.62) (.24) —­ —­ —­ $31.26­ * $7,577­ .99* (.01)* 17* August 31, 2015­ 39.11­ .29­ (4.74) (.38) (.16) —­ —­ 34.12­ 9,489­ 2.03­ .81­ 14­ August 31, 2014­ 35.08­ .17­ 4.04­ 4.21­ (.18) —­ —­ d —­ 39.11­ 11.99­ 14,885­ 2.14­ .42­ 84­ August 31, 2013­ 30.09­ .12­ 4.98­ 5.10­ (.11) —­ —­ d —­ 35.08­ 16.99­ 18,153­ 2.18­ .35­ 48­ August 31, 2012­ 32.08­ .24­ (1.68) (.56) —­ —­ d .01­ e 30.09­ 20,546­ 2.16­ .81­ 34­ August 31, 2011­ 27.80­ .05­ 4.10­ 4.15­ —­ —­ —­ —­ d .13 f,g 32.08­ 15.40­ 30,517­ 2.22­ .15­ 23­ Class C­ February 29, 2016** $34.02­ —­ d (2.61) (.29) —­ —­ —­ $31.12­ * $26,427­ .99* (.01)* 17* August 31, 2015­ 39.03­ .29­ (4.72) (.42) (.16) —­ —­ 34.02­ 30,072­ 2.03­ .82­ 14­ August 31, 2014­ 35.05­ .18­ 4.01­ 4.19­ (.21) —­ —­ d —­ 39.03­ 11.96­ 39,594­ 2.14­ .46­ 84­ August 31, 2013­ 30.07­ .12­ 4.99­ 5.11­ (.13) —­ — ­ d —­ 35.05­ 17.02­ 38,667­ 2.18­ .37­ 48­ August 31, 2012­ 32.11­ .24­ (1.70) (.59) —­ — ­ d .01 ­ e 30.07­ 38,301­ 2.16­ .81­ 34­ August 31, 2011­ 27.87­ .07­ 4.09­ 4.16­ (.05) —­ — ­ d .13 f,g 32.11­ 15.38­ 53,823­ 2.22­ .20­ 23­ Class M­ February 29, 2016** $34.08­ .04­ (2.61) (.37) —­ —­ —­ $31.14­ * $5,057­ .86* .11* 17* August 31, 2015­ 39.12­ .39­ (4.75) (.52) (.16) —­ —­ 34.08­ 5,891­ 1.78­ 1.08­ 14­ August 31, 2014­ 35.11­ .28­ 4.03­ 4.31­ (.30) —­ —­ d —­ 39.12­ 12.28­ 7,849­ 1.89­ .71­ 84­ August 31, 2013­ 30.14­ .21­ 4.99­ 5.20­ (.23) —­ —­ d —­ 35.11­ 17.30­ 7,597­ 1.93­ .61­ 48­ August 31, 2012­ 32.22­ .32­ (1.72) (.69) —­ —­ d .01 ­ e 30.14­ 7,397­ 1.91­ 1.09­ 34­ August 31, 2011­ 27.95­ .16­ 4.11­ 4.27­ (.13) —­ —­ d .13 f,g 32.22­ 15.71­ 9,013­ 1.97­ .46­ 23­ Class R­ February 29, 2016** $33.79­ .08­ (2.58) (.44) —­ —­ —­ $30.85­ * $19,263­ .74* .24* 17* August 31, 2015­ 38.82­ .46­ (4.70) (.63) (.16) —­ —­ 33.79­ 25,605­ 1.53­ 1.31­ 14­ August 31, 2014­ 34.78­ .37­ 3.99­ 4.36­ (.32) —­ —­ d —­ 38.82­ 12.53­ 39,648­ 1.64­ .96­ 84­ August 31, 2013­ 29.81­ .26­ 4.96­ 5.22­ (.25) —­ —­ d —­ 34.78­ 17.59­ 39,339­ 1.68­ .80­ 48­ August 31, 2012­ 31.95­ .38­ (1.70) (.83) —­ —­ d .01 ­ e 29.81­ 98,121­ 1.66­ 1.30­ 34­ August 31, 2011­ 27.73­ .26­ 4.06­ 4.32­ (.23) —­ —­ d .13 f,g 31.95­ 15.99­ 107,047­ 1.72­ .76­ 23­ Class Y­ February 29, 2016** $34.30­ .16­ (2.61) (.65) —­ —­ —­ $31.20­ * $53,768­ .49* .48* 17* August 31, 2015­ 39.43­ .66­ (4.79) (.84) (.16) —­ —­ 34.30­ 66,944­ 1.03­ 1.84­ 14­ August 31, 2014­ 35.38­ .58­ 4.06­ 4.64­ (.59) —­ —­ d —­ 39.43­ 13.11­ 118,385­ 1.14­ 1.47­ 84­ August 31, 2013­ 30.37­ .47­ 5.01­ 5.48­ (.47) —­ —­ d —­ 35.38­ 18.18­ 121,612­ 1.18­ 1.37­ 48­ August 31, 2012­ 32.54­ .55­ (1.76) (.97) —­ —­ d .01­ e 30.37­ 105,113­ 1.16­ 1.84­ 34­ August 31, 2011­ 28.22­ .44­ 4.13­ 4.57­ (.38) —­ —­ d .13 f,g 32.54­ 16.58­ 117,332­ 1.22­ 1.27­ 23­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28International Capital Opportunities Fund International Capital Opportunities Fund 29 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp., which amounted to $0.01 per share outstanding as of November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.12 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted $0.01 per share outstanding as of May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. The accompanying notes are an integral part of these financial statements. 30 International Capital Opportunities Fund Notes to financial statements 2/29/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2015 through February 29, 2016. Putnam International Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize companies outside the United States that Putnam Management believes have favorable investment potential. Putnam Management also considers other factors it believes will cause the stock price to rise. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and effective November 1, 2015, classM shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are International Capital Opportunities Fund31 reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses 32 International Capital Opportunities Fund resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $155,401 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $291,974 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $470,770 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash International Capital Opportunities Fund 33 Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $2,531,485 and the value of securities loaned amounted to $2,394,061. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At August 31, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $9,759,538 $905,686 $10,665,224 Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $32,126,012 recognized during the period between November 1, 2014 and August 31, 2015 to its fiscal year ending August 31, 2016. The aggregate identified cost on a tax basis is $471,096,641, resulting in gross unrealized appreciation and depreciation of $56,337,740 and $68,766,707, respectively, or net unrealized depreciation of $12,428,967. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be 34 International Capital Opportunities Fund determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 0.880% of the next $50 billion, 1.030% of the next $5 billion, 0.860% of the next $50 billion, 0.980% of the next $10 billion, 0.850% of the next $100 billion and 0.930% of the next $10 billion, 0.845% of any excess thereafter. In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P Developed/Ex-U.S. SmallCap Index each measured over the performance period. The maximum annualized performance adjustment rate is +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.458% of the fund’s average net assets before a decrease of $612,422 (0.118% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. International Capital Opportunities Fund 35 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $403,242 ClassR 22,613 ClassB 9,022 ClassY 66,243 ClassC 30,308 Total ClassM 5,819 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $306 under the expense offset arrangements and by $62,065 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $365, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $485,074 ClassM 21,017 ClassB 43,505 ClassR 54,419 ClassC 145,915 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $10,726 and $56 from the sale of classA and classM shares, respectively, and received $2,447 and $93 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 36International Capital Opportunities Fund A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $85,119,528 $133,196,491 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/29/16 Year ended 8/31/15 ClassA Shares Amount Shares Amount Shares sold 300,747 $10,180,966 774,387 $27,890,444 Shares issued in connection with reinvestment of distributions 174,429 5,991,648 335,199 11,413,523 475,176 16,172,614 1,109,586 39,303,967 Shares repurchased (906,179) (30,399,822) (3,894,735) (138,717,514) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassB Shares Amount Shares Amount Shares sold 7,550 $253,733 22,465 $814,257 Shares issued in connection with reinvestment of distributions 1,754 60,380 5,288 180,201 9,304 314,113 27,753 994,458 Shares repurchased (44,926) (1,495,347) (130,309) (4,669,208) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassC Shares Amount Shares Amount Shares sold 29,699 $1,003,811 79,263 $2,859,090 Shares issued in connection with reinvestment of distributions 6,621 226,976 14,579 495,248 36,320 1,230,787 93,842 3,354,338 Shares repurchased (71,082) (2,336,669) (224,268) (7,932,249) Net decrease International Capital Opportunities Fund 37 Six months ended 2/29/16 Year ended 8/31/15 ClassM Shares Amount Shares Amount Shares sold 1,324 $45,366 5,026 $181,095 Shares issued in connection with reinvestment of distributions 1,668 57,194 3,500 118,911 2,992 102,560 8,526 300,006 Shares repurchased (13,459) (450,653) (36,301) (1,302,699) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassR Shares Amount Shares Amount Shares sold 89,632 $2,958,571 208,306 $7,390,302 Shares issued in connection with reinvestment of distributions 8,073 274,070 21,637 727,639 97,705 3,232,641 229,943 8,117,941 Shares repurchased (230,981) (7,683,540) (493,476) (17,493,083) Net decrease Six months ended 2/29/16 Year ended 8/31/15 ClassY Shares Amount Shares Amount Shares sold 178,736 $6,096,126 728,962 $25,968,068 Shares issued in connection with reinvestment of distributions 32,150 1,103,065 58,802 2,000,434 210,886 7,199,191 787,764 27,968,502 Shares repurchased (439,367) (14,509,006) (1,838,278) (65,138,802) Net decrease Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $759,082 $36,729,496 $33,368,341 $3,565 $4,120,237 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 38 International Capital Opportunities Fund Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $206,700,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $1,373,335 Payables $823,209 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(1,729,201) $(1,729,201) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $45,702 $45,702 Total International Capital Opportunities Fund 39 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $201,899 $8,741 $333,270 $18,670 $— $209,904 $150,921 $135,459 $157,741 $156,730 $1,373,335 Total Assets $— Liabilities: Forward currency contracts # 100,893 — 119,829 130,486 57,820 — 241,926 166,792 5,463 — 823,209 Total Liabilities $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $101,006 $(119,952) $110,000 $(111,816) $(57,820) $184,542 $(91,005) $84,453 $152,278 $— Net amount $— $128,693 $103,441 $— $— $25,362 $— $(115,786) $— $156,730 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 40International Capital Opportunities Fund International Capital Opportunities Fund41 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds†: Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. 42 International Capital Opportunities Fund Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund Global Asset Allocation Funds — four RetirementReady® 2030 Fund investment portfolios that spread your RetirementReady® 2025 Fund money across a variety of stocks, bonds, and RetirementReady® 2020 Fund money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. International Capital Opportunities Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 International Capital Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam International Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable . Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 28, 2016
